Citation Nr: 1547799	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  10-15 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a lung disability to include asthma.

4.  Entitlement to an initial compensable disability rating for right lower extremity shin splints prior to October 4, 2012 and in excess of 10 percent thereafter.

5.  Entitlement to an initial compensable disability rating for left lower extremity shin splints prior to October 4, 2012 and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran had active service from October 1998 to October 2003 and from March 2004 to January 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction currently resides at the RO in Denver, Colorado.  

On the Veteran's VA Form 9 dated April 2010, he requested a hearing before a Veterans Law Judge as to his claims on appeal.  He was thereafter scheduled for a videoconference hearing at the RO.  However, as will be discussed below, the Veteran withdrew his claims on appeal prior to his scheduled hearing.  

The record reveals that the Veteran's claims for entitlement to initial increased ratings for right and left lower extremity shin splints were readjudicated by a January 2013 rating decision wherein the RO increased the disability evaluations for the service-connected shin splints to 10 percent disabling with an effective date of October 4, 2012.  However, as the increases did not constitute a full grant of the benefits sought, the Veteran's claims for higher initial evaluations remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board notes that the Veteran was represented in this appeal by Disabled American Veterans (DAV).  A VA Form 21-22 dated July 2007 appointing DAV as the Veteran's representative is of record.  However, VA received a VA Form 21-22 dated May 2015 appointing the Colorado Division of Veterans Affairs as the Veteran's representative.  Accordingly, the Board concludes that the Veteran is now represented by the Colorado Division of Veterans Affairs in this appeal.  
The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

On October 20, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


